UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period fromto. Commission file number:0-15586 U.S. Neurosurgical, Inc. (Exact name of registrant as specified in its charter) Delaware 52-1842411 (State of other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2400 Research Blvd, Suite 325, Rockville, Maryland 20850 (Address of principal executive offices) (301) 208-8998 (Registrant's telephone number) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox The number of shares of the registrant’s common stock, $0.01 par value, outstanding as of July 31, 2009 was 7,697,185. Table of Content TABLE OF CONTENTS PART I -FINANCIAL INFORMATION 3 Item 1.Financial Statements 3 Item 2.Management Discussion and Analysis of Financial Condition and Results of Operations. 10 Item 3.Quantitative and Qualitative Disclosures About Market Risk. 13 Item 4T.Controls and Procedures 13 PART II - OTHER INFORMATION 16 Item 1.Legal Proceedings 16 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3.Defaults Upon Senior Securities 16 Item 4.Submission of Matters to a Vote of Security Holders 16 Item 5.Other Information 17 Item 6.Exhibits 17 SIGNATURES 17 2 Table of Content PART I - FINANCIAL INFORMATION Item 1.Financial Statements PART 1 - FINANCIAL INFORMATION U.S. NEUROSURGICAL, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS June 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable (net of allowance for doubtful accounts of $36,000 in 2009 and 2008) Accounts receivable-stockholder Other current assets Total current assets $ $ Gamma Knife (net of accumulated depreciation of $1,725,000 in 2009 and $5,885,000 in 2008) Leasehold improvements (net of accumulated amortization of $702,000 in 2009 and $1,822,000 in 2008) Total property and equipment Cash held in escrow TOTAL $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Obligations under capital lease and loans payable- current portion Total current liabilities Obligations under capital lease and loans payable-net of current portion Asset retirement obligations Total liabilities Stockholders’ equity: Common stock Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity $ $ TOTAL $ $ The accompanying notes to financial statements are an integral part hereof. 3 Table of Content U.S. NEUROSURGICAL, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended June 30, Revenue: Patient revenue $ $ Expenses: Patient expenses Selling, general and administrative Total Operating income (loss) ) Interest expense ) ) Interest income Net income (loss) $ $ ) Proforma basic and diluted income (loss) per share $ ) Proforma weighted average shares outstanding The accompanying notes to financial statements are an integral part hereof. 4 Table of Content U.S. NEUROSURGICAL, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS Six Months Ended June 30, Revenue: Patient revenue $ $ Expenses: Patient expenses Selling, general and administrative Total Operating income Interest expense ) ) Interest income Net income (loss) $ $ ) Proforma basic and diluted (loss) income per share $ $ ) Proforma weighted average shares outstanding The accompanying notes to financial statements are an integral part hereof. 5 Table of Content U.S. NEUROSURGICAL, INC. AND SUBSIDIARY
